Exhibit 10.28

AMENDMENT

OF

CONSULTING AGREEMENT

THIS AMENDMENT of Consulting Agreement (herein “Amendment”) is made this 22nd
day of May 2007, by and between EXAR Corporation, a corporation incorporated
under the laws of the State of Delaware, having its principal office at 48720
Kato Road, Fremont, California 94538 (herein “Exar”), and Richard L. Leza, an
individual residing at 60653 Desert Shadows Drive, La Quinta, California, 92253
(herein “Mr. Leza”). This Amendment is pursuant to Section 14 of that certain
Agreement dated February 22, 2007 (herein “Agreement”), which permits the
parties to modify its terms by a written document signed by both parties.

IN CONSIDERATION of the mutual promises exchanged, the parties agree as follows:

 

1. GENERAL

Except as otherwise provided in this Amendment, the contractual relationship of
the parties will continue to be governed by the terms and conditions of the
Agreement. This Amendment shall not be construed as a modification of any
provision of the Agreement unless such provision, or portion thereof, is
expressly modified herein.

 

2. TERM

 

3. The term of Agreement will be extended for an additional period of two
(2) months commencing on the date specified above and ending on July 22, 2007,

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written, in counterparts, each of which shall be
considered an original, but all of which together shall constitute one
instrument.

 

EXAR CORPORATION     RICHARD L. LEZA By:  

/s/ John S. McFarlane

    By:  

/s/ Richard L. Leza

Name:   John S. McFarlane     Name:   Richard L. Leza Title:   Chair, Corporate
Governance and     Title:   Interim President and CEO   Nominating Committee    
  Date:   May 22, 2007     Date:   May 22. 2007